DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a measurement system comprising…” in claim 17
“an illumination unit configured and operable to…” in claim 17 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
NOTE: the interpretation of the claims under 112f is no longer invoked in claims 18 and 19 as “a light source” is claimed which is sufficient structure to perform the claimed function. “a detection unit” and “a control system” do not invoke an interpretation under 112f because “at least one optical detector” is claimed and “an analyzer” is claimed which are sufficient structures to perform the claimed functions.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 24 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 24 recites the limitations "the system" and “the control system” in line 1 and 2.  There is insufficient antecedent basis for this limitation in the claim. It appears the applicant intended for claim 24 to depend on claim 17 not claim 15. The examiner will proceed as though the claim depends on claim 17 for the purposes of applying prior art.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 12, 16, 18-20 and 24 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Cheshnovsky et al. US Pub. No. 2017/0219489.
Regarding claims 1 and 17, Cheshnovsky teaches a method for use in measuring one or more characteristics of patterned structures (paragraph 108), the method comprising: 
performing measurements on a patterned structure (paragraph 108) by illuminating the structure with exciting light (Figure 1; paragraph 58) to cause Raman scattering of one or more excited regions of the pattern structure (paragraphs 68 and 80), while applying a controlled change of at least temperature condition of the patterned structure (paragraphs 135-140), and detecting the Raman scattering, and generating corresponding measured data indicative of a temperature dependence of the detected Raman scattering (paragraphs 75-76, 120); and 
analyzing the measured data and generating data indicative of spatial profile of one or more properties of the patterned structure (paragraphs 77 and 96; “The present examples demonstrate a far-field label-free SR approach, which relies on the ability to photo-excite a spatial distribution of physical properties within a diffraction limited spot by an ultra-short laser pulse” ).  
Regarding claim 2, Cheshnovsky teaches wherein said one or more properties of the patterned structure include at least one of material and geometric properties of the structure (paragraphs 108, 77 and 96).  
Regarding claim 3, Cheshnovsky teaches wherein said applying the controlled change of the temperature condition comprises controllably heating the pattern structure under illumination to affect corresponding change in optical absorption of materials of the patterned structure within at least said one or more excited regions, thereby changing penetration of exciting illumination into the structure, the measured data being therefore indicative of a spatial profile of sources of the Raman scattering within said one or more excited regions in the structure (paragraphs 68, 77 and 96).  
Regarding claim 4, Cheshnovsky teaches wherein the regions of the structure at different penetration depths are different from one another in at least one of the following: layer stacks and patterns (paragraphs 108 and 109).
Regarding claim 5, Cheshnovsky teaches wherein said controlled change of the temperature condition is performed by heating of the patterned structure (paragraphs 68 and 75).  
Regarding claim 6, Cheshnovsky teaches wherein the heating is applied via energy of exciting illumination causing the Raman scattering (paragraphs 68 and 75).  
Regarding claim 12, Cheshnovsky teaches wherein said patterned structure is a multi-layer semiconductor wafer (paragraphs 108 and 109).  
Regarding claim 16, Cheshnovsky teaches wherein said analyzing of the measured data comprises applying to said measured data one or more predetermined models describing Raman scattering from the structure, where the temperature- condition and said  one or more- properties of the patterned structure  are included in a set of model parameters (paragraphs 105-107).  
Regarding claim 18, Cheshnovsky teaches wherein said measurement system comprises a light source configured and operable to produce an illuminating beam which has wavelength and intensity properties to cause the Raman scattering and to cause said controllable variation of the temperature condition of the structure, to thereby affect a penetration depth of the illuminating beam into the structure and excite said one or more regions to produce the Raman scattering (paragraphs 68 and 75).   
Regarding claim 19, Cheshnovsky teaches wherein said measurement system comprises a light source configured and operable to produce an illuminating beam configured to excite the patterned structure to cause the Raman scattering and a heating light beam configured to cause said controllable variation of the temperature condition of the structure, to thereby affect a penetration depth of the illuminating beam into the structure and excite said one or more regions to produce the Raman scattering (paragraphs 68 and 75).   
Regarding claim 20, Cheshnovsky teaches wherein said illumination causing the Raman scattering comprises continuous wave illumination (paragraph 103).  
Regarding claim 24, Cheshnovsky teaches wherein the control system is configured and operable to analyze the measured data by applying to said measured data one or more predetermined models describing Raman scattering from the patterned- structure, where the temperature condition and said one or more properties of the patterned structure are included in a set of model parameters (paragraphs 105-107).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheshnovsky as applied to claim 5 above.
Regarding claim 7, Cheshnovsky is silent with respect to wherein the heating is applied via energy of auxiliary illumination to the structure to at least said one or more regions being excited.  
The examiner takes official notice it is well known to use two light sources instead of one.
Obvious to have an auxiliary illumination for the purposes of introducing a heating element and having more control over the temperature while varying both the pump and probe beams increasing the flexibility of the system.
Claims 10, 11, 13-15 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chesnovsky as applied to claims 1 and 17 above, and further in view of Tomar et al. US Patent No. 9,778,194.
Regarding claims 10 and 21, Chesnovsky is silent with respect to comprising performing a plurality of the measurement sessions while varying one or more of the following measurement conditions: wavelengths of the illumination; angles of incidence of the illumination; and polarization states of the illumination.  
Tomar teaches different laser wavelengths allow for different penetration depth into silicon allowing for measurements of stress as a function of depth (col 21, lines 20-32).
It would have been obvious to a person having ordinary skill in the art at the time of filing to vary the wavelength for the purposes of measuring Raman at various depths increasing the profile and analysis accuracies.
Regarding claim 11, Chesnovsky is silent with respect to wherein said illumination of the patterned structure to cause Raman scattering of one or more excited regions of the pattern structure comprises optical beams of two or more selected wavelengths. 
Tomar teaches different laser wavelengths allow for different penetration depth into silicon allowing for measurements of stress as a function of depth (col 21, lines 20-32).
It would have been obvious to a person having ordinary skill in the art at the time of filing to vary the wavelength for the purposes of measuring Raman at various depths increasing the profile and analysis accuracies.
Regarding claim 13, Cheshnovsky teaches wherein said applying of the controlled change of the temperature condition comprises monitoring temperature of the structure under illumination (paragraph 101 “temperature profile”; 105 “temperature distribution indicative of 3D absorption profile).  
Regarding claim 14, Cheshnovsky teaches wherein said monitoring of the temperature comprises analyzing spectral information in the temperature profile of the detected Raman scattering (paragraph 101 “temperature profile”; 105 “temperature distribution indicative of 3D absorption profile).  
Regarding claim 15, Cheshnovsky teaches wherein said spatial profile of the one or more properties of the patterned structure is a two-dimensional profile of said at least one property distribution across and through the structure (paragraph 101 “temperature profile”; 105 “temperature distribution indicative of 3D absorption profile’ 3d absorption profile’ is a two dimensional profile of the patterned structure and property distribution).    
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
20180372644 teaches Raman spectroscopy on patterned structures.
20160223463 teaches Raman spectral techniques that identifies the most elastic sites within a material molecular structure via a temperature gradient.
9778194 teaches measuring the Raman shift as a function of temperature.
20090309623 teaches using Raman spectroscopy and the probing depth as a function of temperature.
20060049480 teaches measuring the stress in a semiconductor material via Raman spectra and estimated temperatures.
2009001262 and 5844684 teaches measuring Raman spectroscopy as a function of temperature.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shawn DeCenzo whose telephone number is (571)270-3227.  The examiner can normally be reached on M-F, 9am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Shawn Decenzo/Primary Examiner, Art Unit 2877